Ruffin, Judge.
In Watts v. State,1 this Court affirmed the trial court’s denial of Zane Watts’ motion to suppress blood and hair samples obtained through a warrant.2 On certiorari, however, the Supreme Court of Georgia reversed.3 Accordingly, our prior judgment is vacated, and the judgment of the Supreme Court of Georgia is made the judgment of this Court. The judgment of the trial court is reversed.
*228Decided January 11, 2002.
King, King & Jones, David H. Jones, for appellant.
Peter J. Skandalakis, District Attorney, Kevin W. Drummond, Assistant District Attorney, for appellee.

Judgment reversed.


Andrews, P. J., and Ellington, J., concur.


 246 Ga. App. 367 (541 SE2d 41) (2000).


 Id. at 371-372 (5).


 See Watts v. State, 274 Ga. 373 (552 SE2d 823) (2001).